Exhibit 10.5.2

 

Stratum Holdings, Inc.

Three Riverway, Suite 1500

Houston, Texas  77056

 

March 3, 2008

 

Mr. D. Hughes Watler, Jr.

c/o Stratum Holdings, Inc.

Three Riverway, Suite 1500

Houston, Texas  77056

 

Re:          Stay Bonus Arrangement

 

Dear Mr. Watler:

 

As you are aware, pursuant to resolutions adopted at a special meeting of the
Board of Directors of Stratum Holdings, Inc., a Nevada corporation (the
“Company”), held on March 3, 2008, the Board of Directors of the Company has
approved the payment of a stay bonus to you in the amount of $70,000.  The
Company is paying such amount to you in consideration for services you rendered
to the Company in connection with the sale of Petroleum Engineers, Inc., a
Louisiana corporation and wholly owned subsidiary of the Company, and for
consulting services to be rendered by you to the Company after the closing of
such transaction.  The Company will arrange for payment of such amount to be
made to you upon your completion of your service to the Company, which is
scheduled to occur on or about May 15, 2008.

 

Please acknowledge your receipt of this letter and your agreement with the above
terms by signing your name in the space provided below.

 

 

Sincerely,

 

 

 

/s/ Richard A. Piske, III

 

 

 

Richard A. Piske, III

 

Chief Executive Officer

 

Accepted and Agreed:

 

 

 

 

 

/s/ D. Hughes Watler, Jr.

 

D. Hughes Watler, Jr.

 

 

--------------------------------------------------------------------------------